Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 1 of 34 PageID: 1385




             EXHIBIT “A”
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 2 of 34 PageID: 1386




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MEDICINE TO GO PHARMACIES, INC.,
on behalf of plaintiff and the class members
defined herein,
                                   Plaintiff,

                      vs.                                Case No.: 2:16-cv-07717-MF
MACOVEN PHARMACEUTICALS, LLC,
PERNIX THERAPEUTICS HOLDINGS,
INC. and JOHN DOES 1-10,
                                                       SETTLEMENT AGREEMENT
            Defendants/Third-Party Plaintiffs,

                      vs.

ODYSSEY SERVICES, INC.,
                      Third-Party Defendant.



                                RECITALS AND DEFINITIONS

       1.       Parties. Defendant, Macoven Pharmaceuticals LLC (“Macoven”) a wholly-

owned subsidiary of Defendant, Pernix Holdings, Inc. (“Pernix”), Third-Party Defendant

Odyssey Services, Inc. (“Odyssey”), and Plaintiff Medicine To Go Pharmacies, Inc. (“Plaintiff”)

individually and as representative of the settlement class of persons defined below in paragraph 5

(the “Settlement Class”), enter into this Settlement Agreement (“Agreement” or “Settlement”).

Plaintiff, Defendants, and Third-Party Defendant are collectively referred to as the Parties.

       2.       Nature of Litigation. In this lawsuit, captioned Medicine To Go Pharmacies, Inc.

v. Macoven Pharmaceuticals LLC, et. al., United States District Court, District of New Jersey,

No.: 2:16-cv-07717-MF, (the “Litigation”), Plaintiff alleges Defendants violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), et seq. by sending unsolicited

advertisements via facsimile to Plaintiff and a nationwide class of individuals and entities.


                                                 -1-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 3 of 34 PageID: 1387



Defendants filed a Third-Party Complaint against Odyssey seeking indemnification from

Odyssey relating to a facsimile advertising campaign conducted on December 3, 2013 and

Odyssey asserted counterclaims against Pernix arising from its agreement with Odyssey which

was the subject of the Litigation.

       3.         Denial of Liability. Defendants and Third-Party Defendant deny violating the

TCPA and further deny any liability to Plaintiff and the Settlement Class for the claims alleged.

Defendants and Third-Party Defendant desire to settle the claims solely to avoid the expense,

burden, and uncertainty of further litigation, and to put to rest all claims, known or unknown,

asserted or unasserted, actual or contingent, that have been or might have been asserted by the

Plaintiff or the Settlement Class against them concerning the matters alleged in the Complaint in

the Litigation.

       4.         “Class Counsel” means Stern•Thomasson LLP and Edelman, Combs, Latturner &

Goodwin, LLC.

       5.         “Settlement Class” means all persons to whom Macoven Pharmaceuticals, LLC or

Pernix Therapeutics Holdings, Inc. sent a facsimile promoting their goods or services for sale

between October 23, 2012, and October 23, 2016, without the recipient’s consent or which did

not contain an opt-out notice as described in 47 U.S.C. §227.

       6.         “Settlement Fund” means to sum of $1,200,000.00 funded by Defendants and

Third-Party Defendant to resolve this matter consisting of $1,187,500.00 from Defendants and

$12,500.00 from Third-Party Defendant.

       7.         “Net Settlement Fund” means the funds remaining in the Settlement Fund for

distribution to Class Members following payment of Class Counsel’s fees and expenses and

Plaintiff’s incentive award, as granted by the Court, and the costs of notice and administration.



                                                 -2-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 4 of 34 PageID: 1388



       8.      “Plaintiff” means Medicine To Go Pharmacies, Inc. and its heirs, successors, or

assigns, or any person acting on its behalf, for its benefit, or any person claiming through it.

       9.      “Released Pernix Parties” means Defendants Macoven and Pernix and each of its

and their respective parents, subsidiaries, affiliates, and any of its or their predecessors and

successors in interest, insurers and any of its or their past, current and future owners, officers,

directors, shareholders, partners, members, employees, affiliates, and agents (each solely in its or

their respective capacity as such). The Parties expressly agree that all of these persons and

entities that are not signatories to this Agreement are intended third-party beneficiaries of this

Agreement.

       10.     “Released Odyssey Parties” means Third-Party Defendant Odyssey and each of

its respective parents, subsidiaries, affiliates, and any of its predecessors and successors in

interest, insurers and any of its past, current, and future owners, officers, directors, shareholders,

partners, members, employees, affiliates, and agents (each solely in their respective capacity as

such). The Parties expressly agree that all of these persons and entities that are not signatories to

this Agreement are intended third-party beneficiaries of this Agreement.

       11.     “Administrator” means, subject to the Court’s approval, Heffler Claims Group,

the firm retained by Plaintiff with the consent of Defendants to issue notice to Class Members

and administer the Settlement.

       12.     “Class Member(s)” means Plaintiff and any member of the Settlement Class who

is not excluded from the Settlement Class by the Court.

       13.     “Released Pernix Claims” means any and all causes of action, suits, claims, or

demands, in law or in equity, known or unknown, actual or contingent, asserted or unasserted, at

this time or at the time the claims asserted in the Litigation arose, which Plaintiff or any other

Class Members now have, did have, or may have against the Released Pernix Parties, arising
                                                  -3-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 5 of 34 PageID: 1389



under the TCPA, whether or not alleged, and any similar legal theory related to or arising from

the receipt of advertisements by facsimile.

        14.     “Released Odyssey Claims” means any and all causes of action, suits, claims, or

demands, in law or in equity, known or unknown, actual or contingent, asserted or unasserted, at

this time or at the time the claims asserted in the Litigation arose, which Plaintiff or any other

Class Members now have, did have, or may have against the Released Odyssey Parties, arising

under any legal theory, whether or not alleged, and any similar legal theory related to or arising

from the receipt of advertisements by facsimile which Odyssey transmitted on December 3, 2013

on behalf of Defendants.

        15.     Plaintiff’s Desire to Settle. Plaintiff, individually and on behalf of the Settlement

Class (as defined below), desires to settle its claims against Defendants as well as its and their

claims, whether known or unknown, asserted or unasserted, against Third-Party Defendant based

on Odyssey’s transmittal of the Macoven facsimile on December 3, 2013, having taken into

account through Plaintiff’s counsel the risks, delay, and difficulties involved in establishing a

right to recovery in excess of that offered by this settlement and the likelihood that further

litigation will be protracted and expensive. Plaintiff represents and warrants that it owned or

leased the facsimile machine which received the faxes at issue in the Litigation at the time the

faxes were received. The warranties and representations made in this Agreement survive the

execution of this Agreement.

        16.     Investigation. Plaintiff’s counsel have investigated the facts and the applicable

law. Based on the foregoing, and upon an analysis of the benefits afforded by this Agreement,

Plaintiff’s counsel considers it to be in the best interest of the Settlement Class to enter into this

Agreement.



                                                  -4-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 6 of 34 PageID: 1390



       17.     Agreement. In consideration of the foregoing and other valuable consideration,

Plaintiff, Plaintiff’s counsel, Defendants, and Third-Party Defendant agree to settle the claims of

the Plaintiff and the Settlement Class, the Released Pernix Claims, and the Released Odyssey

Claims, subject to the Court’s approval, on the following terms and conditions.

                                              TERMS

       18.     Incorporation of Recitals and Definitions. The recitals and definitions set forth

above are incorporated into this Agreement.

       19.     Effective Date. This Agreement shall become effective (hereinafter the

“Effective Date”) upon the occurrence of the following events:

               a.      the Court enters a Final Approval Order which: (i) approves this
                       Agreement as fair, reasonable, and adequate to the Settlement Class; (ii)
                       finds that this Agreement is fair and made in good faith; and (iii) dismisses
                       with prejudice the claims alleged by Plaintiff and the Settlement Class in
                       the Complaint; and,

               b.      (i) if no objections are filed, the expiration of three business days after the
                       entry of a Final Approval Order by the Court; (ii) if any objections are
                       filed, the expiration of three business days after the time in which to
                       appeal the Final Approval Order has passed without any appeal having
                       been filed (which date shall be deemed to be 33 days following the entry
                       of the Final Approval Order, unless the date to take such an appeal shall
                       have been extended by Court order or otherwise, or unless the 33rd day
                       falls on a weekend or a Court holiday, in which case the date for purposes
                       of this Agreement shall be deemed to be the next business day after such
                       33rd day); or (iii) if such motion to alter or amend is filed, or if an appeal
                       is taken, three business days after a determination of any such motion or
                       appeal that permits the consummation of the Settlement in substantial
                       accordance with the terms and conditions of this Agreement.

       20.     Certification of Settlement Class. Solely for the purposes of settlement, the

Parties stipulate to the certification of the Settlement Class. The Parties agree that, subject to the

Court’s approval, Plaintiff shall be appointed class representative and Stern•Thomasson LLP and

Daniel A. Edelman and Julie Clark of Edelman, Combs, Latturner & Goodwin, LLC shall be

appointed Class Counsel. The Settlement Class shall be certified pursuant to Rule 23(b)(3) of the

                                                  -5-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 7 of 34 PageID: 1391



Federal Rules of Civil Procedure. Defendants and Third-Party Defendant do not consent to

certification of the Settlement Class for any purpose other than to effectuate this settlement of the

Litigation. If this Agreement is not approved by the Court or is terminated pursuant to its terms

or for any other reason, or is disapproved in a final order by any court of competent jurisdiction,

(a) any order certifying the Settlement Class and all preliminary and/or final findings or

stipulations regarding certification of the Settlement Class shall be automatically vacated upon

notice to the Court of this Agreement’s termination or disapproval; (b) this Litigation will

proceed as though the Settlement Class had never been certified and any related findings or

stipulations had never been made and neither this Agreement, nor any of its Exhibits, nor any

other associated settlement document may be used in seeking class certification; and (c)

Defendants and Third-Party Defendant reserve all procedural or substantive rights as of the date

of execution of this Agreement.

       21.     Identification of Class Members. Discovery revealed, and Defendants and Third-

Party Defendant confirmed, that based on a review of the relevant records, and after conducting a

reasonable investigation of available information, approximately 18,852 facsimiles were

successfully transmitted to 23,202 fax numbers by or on behalf of Defendants, which Plaintiff

asserts are unsolicited facsimile advertisements as defined in the TCPA. Defendants shall

provide Class Counsel and the Administrator a spreadsheet containing the approximately 23,202

potential fax recipients, including their facsimile numbers and the addresses, if available,

associated with each unique fax number based upon their records (the “Fax List”).

       22.     Relief to Plaintiff and the Settlement Class. The following relief shall be

provided to Plaintiff and the Settlement Class, subject to the Court’s approval:

               a.      Defendants and Third-Party Defendant shall create the Settlement Fund
                       within 21 days following the Court’s entry of a Preliminary Approval
                       Order, which shall be distributed as set forth below. The entire Settlement
                                                 -6-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 8 of 34 PageID: 1392



                      Fund will be paid out and there will be no reverter to Defendants or Third-
                      Party Defendant;

               b.     Class Counsel shall request no more than 1/3 of the Settlement Fund for
                      attorney’s fees and costs; and

               c.     The Settlement Fund shall be applied as follows:

                      i.      Such amount of attorneys’ fees, costs, and expenses as the Court
                              awards to Class Counsel;

                      ii.     $25,000.00, or such amount as the Court awards, to Plaintiff,
                              which includes Plaintiff’s recovery as a Class Member and an
                              incentive award in recognition of its services as class
                              representative; and

                      iii.    Notice and administration expenses, not to exceed $75,000.00.

               d.     The remaining sum (the “Net Settlement Fund”) shall be applied as
                      follows:

                      i.      Each Class Member who timely submits a valid claim form will
                              receive a check for a pro rata distribution of the Net Settlement
                              Fund per unique fax number, in an amount not to exceed
                              $1,500.00; and

                      ii.     If there is any money remaining in the Net Settlement Fund
                              following the distribution provided in section (d)(i) above, such
                              funds remaining in the Net Settlement Fund shall be distributed,
                              pro rata, to all Class Members who cashed their settlement checks,
                              provided that pro rata payment amount exceeds $10 per Class
                              Member; and

                      iii.    Any money remaining in the Net Settlement Fund following the
                              distributions in sections (d)(i) and (d)(ii) above will be distributed
                              to a cy pres charity, consistent with paragraph XX below.

       23.     Any award of attorneys’ fees and costs and an incentive award to Plaintiff which

are approved by the Court shall be distributed to Class Counsel within fourteen (14) days

following the Effective Date. Within thirty (30) days following the Effective Date, the

Administrator shall distribute the Net Settlement Fund to all Class Members who timely

submitted valid claim forms in accordance with this Agreement. In the event that (a) the

Agreement is terminated pursuant to its terms; (b) the Agreement does not become effective; or

                                               -7-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 9 of 34 PageID: 1393



(c) the Final Approval Order is reversed, vacated, or modified in any material respect which is

not mutually acceptable to the Parties, then the Administrator shall return within three (3)

business days following the event all funds paid or otherwise received from the Settlement Fund

(less any reasonable costs incurred by the Administrator or Class Counsel) to Defendants’

Counsel, Buchanan, Ingersoll & Rooney PC.

       24.     Class Members shall have sixty (60) days to submit a claim form, to opt out, or to

object to the proposed settlement, after notice is initially sent in accordance with the Notice Plan

in Paragraph 32, below.

       25.     The checks issued to the Class Members for payment of claims under this

Agreement will be void after 60 days from the date of issuance. Any Class Member who does

not deposit or negotiate his, her, or its claim-payment check within 60 days of the date of

issuance of the check agrees that such Class Member rescinds and withdraws his, her, or its

claim for compensation under this Agreement but remains a member of the Settlement Class and

is bound by the terms of this Agreement.

       26.     Undistributed Settlement Funds. Within thirty (30) days after the last void date of

all settlement checks issued to Class Members, the Administrator will report to the Parties if

there are any uncashed checks or unclaimed or undistributed amounts remaining in the Net

Settlement Fund. If there is any money remaining in the Net Settlement Fund following the

initial distribution, such funds remaining in the Net Settlement Fund shall be distributed, pro

rata, to all Class Members who cashed their settlement checks, provided that pro rata payment

amount exceeds $10.00 per Class Member. Any unclaimed or undistributed amounts remaining

in the Settlement Fund after all payments required under this Agreement have been made shall

be distributed to one or more cy pres charities selected by the Parties, subject to the Court’s

approval. The Parties shall identify and submit a memorandum in support of their respective cy
                                                 -8-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 10 of 34 PageID: 1394



pres recipient(s) at the time of the final approval of the settlement. In no event shall

undistributed settlement funds revert to Defendants or Third-Party Defendant. Any distribution

to the court approved cy pres recipient(s) shall occur no earlier than forty-five (45) days after

expiration of the void dates on all settlement checks issued to Class Members.

       27.     Release. On the Effective Date, Plaintiff and the Class Members who have not

opted out or been otherwise excluded from the Settlement Class shall be deemed to have fully

and finally released and discharged the Released Pernix Parties and Released Odyssey Parties

from any and all liability for the Released Pernix Claims and Released Odyssey Claims.

       28.     Release of Third-Party Claims. Defendants and Third-Party Defendant mutually

and reciprocally release all claims as and between them relating to the December 3, 2013

facsimile campaign that is the subject of this Litigation. These mutual releases extend to the

Released Pernix Parties and the Released Odyssey Parties.

       29.     This Agreement may be pleaded as a full and complete defense by the Released

Pernix Parties and Released Odyssey Parties to any action, suit, or other proceeding that may be

instituted or prosecuted with respect to the Released Pernix Claims and Released Odyssey

Claims. Without admitting that California law or the laws of any other state apply to this

Agreement or that the release provided by Plaintiff and the Settlement Class is a general release,

the Parties agree that upon the Effective Date, the Settlement Class shall be deemed to have

waived and shall have expressly waived the provisions and benefits of California Civil Code

§1542, which provides that a general release does not extend to claims which the creditor does

not know or suspect to exist in his, her or its favor at the time of executing the release, which if

known by him, her or it, must have materially affected his, her or its settlement with the debtor.

Further, Plaintiff and the Settlement Class expressly waive any and all provisions and rights or



                                                 -9-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 11 of 34 PageID: 1395



benefits which may be conferred upon them by any law, statute, ordinance, or regulation which

is similar, comparable, or equivalent to California Civil Code §1542.

       30.     If this Agreement is not approved by the Court or for any reason does not become

effective, it shall be deemed null and void and shall be without prejudice to the rights of the

Parties hereto and shall not be used in any subsequent proceedings in this or any other litigation,

or in any manner whatsoever.

       31.     Attorneys’ Fees, Notice Costs, and Related Matters. The Administrator will

administer the Settlement Fund for the benefit of the Settlement Class. Defendants and Third-

Party Defendant will tender the Settlement Fund to the Administrator within twenty-one (21)

days after entry of the Preliminary Approval Order. The Administrator will pay from the

Settlement Fund the reasonable costs of notice and settlement administration, not to exceed

$75,000.00. Class Counsel will request approval from the Court for attorneys’ fees in an amount

not to exceed 1/3 of the Settlement Fund as set forth in Paragraph 6 of this Agreement. Class

Counsel will not request additional fees or costs from Defendants, Third-Party Defendant, or the

Settlement Class other than the above-referenced sums. Class Counsel, on Defendants’ and

Third-Party Defendant’s consent, shall file a fee petition at the time of their filing a Motion for

Final Approval of the Settlement.

       32.     Notice. Within five (5) days of entry of the Preliminary Approval Order,

Defendants shall provide the Administrator with the Fax List in Excel format. Within twenty-

eight (28) days of entry of the Preliminary Approval Order, the Administrator shall cause the

Notice and Claim Form in the form of Exhibit 1 to be sent to the facsimile numbers identified on

the Fax List. If the initial transmission fails, the Administrator shall make at least two additional

attempts to transmit the facsimile Notice and Claim Form. After a total of three unsuccessful

attempts to transmit the Notice and Claim Form by facsimile to a Class Member, the
                                                 -10-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 12 of 34 PageID: 1396



Administrator shall mail the Notice and Claim Form to the Class Member via first class mail to

the address, if any, for the Class Member contained in the Fax List. If the Fax List does not

contain an address for the Class Member, the Administrator shall attempt to locate an address for

that Class Member. The Administrator shall take reasonable steps to attempt to forward any

notices it mails to Class Members which are returned with a forwarding address.

       The Administrator shall create a Settlement Website that allows for electronic submission

of Claim Forms and shall also post on the Settlement Website the Notice, Claim Form,

Preliminary Approval Order, and this Agreement (excluding exhibits). The Administrator shall

also establish a toll-free IVR telephone number for receiving Class Member inquiries regarding

the Settlement. Class Counsel or the Administrator shall provide to any Class Member who

contacts either of them a copy of the Notice and/or Claim Form (Exhibit 1) if requested.

        Class Counsel and/or the Administrator shall retain all documents and records generated

during the administration of the Settlement, including records of notice given to Class Members,

returned mail, records of undelivered mail, Claim Forms, and payment to Class Members for a

period of one year following the issuance of the Final Approval Order, and the expiration of all

deadlines for appeal therefrom. Defendants and Third-Party Defendant may inspect such

documents, upon reasonable request by their counsel. The Fax List and all other documents and

records generated during the administration of the Settlement shall be used solely for purposes

consistent with notice and administration of this Settlement and for no other purpose.

       The Administrator shall serve the required CAFA Notice within ten (10) days after the

filing of the Preliminary Approval Motion. Not less than ten (10) days prior to the Final

Approval Hearing, the Administrator will provide to the Parties a declaration attesting that

Notice was disseminated in a manner consistent with the terms of this Agreement, or those

otherwise required by the Court.
                                               -11-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 13 of 34 PageID: 1397



         33.    Exclusion from TCPA Liability. The Court’s Preliminary Approval Order will

contain a provision affirmatively exempting from TCPA liability the facsimile notice provided

for herein, such notice being the best practicable notice under the circumstances as required by

Rule 23(e).

         34.    Claim Validation. The Administrator shall match the fax number provided by the

Class Member on a returned Claim Form to a fax number on the Fax List. The Administrator

shall also determine whether the claim is a duplicate, whether the Claim Form is signed, and

examine the Claim Form for completeness and validity. If the fax number does not match, then

Class Counsel or the Administrator shall follow-up with the Class Member and inquire if such

Class Member employed other fax numbers during the Class Period (to ascertain if any different

fax number is a number on the Fax List), in an effort to determine whether the claim is a valid

claim.

         If the fax number or fax numbers provided on a Claim Form do not match a fax number

on the Fax List, and the follow-up with the Class Member has not resolved the issue, the

Administrator shall disallow the claim. If a claim is deemed disallowed by the Administrator, the

Administrator must communicate that disallowance of the claim to the Class Member and Class

Counsel and allow Class Counsel an opportunity to investigate the basis for disallowing the

claim. In the event the Parties disagree as to the validity of any Claim Form or whether to

disallow a claim, then Class Counsel will present the disputed claim to the Court for resolution.

         35.    a.     Settlement Payment(s). Class Members submitting valid Claim Forms

shall be paid a pro rata share of the Net Settlement Fund in accordance with this Agreement for

each unique facsimile number, up to $1,500.00 per Class Member. If there is any money

remaining in the Net Settlement Fund following the initial distribution, such funds remaining in



                                               -12-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 14 of 34 PageID: 1398



the Net Settlement Fund will be distributed, pro rata, to all Class Members who cashed their

settlement checks, provided that pro rata amount exceeds $10.00 per Class Member.

               b.      W-9 Collection. There is a possibility Class Members will recover more

than $599.99, and such Class Members will be required to submit a W-9 form. The W-9 forms

will be issued to Class Members by the Administrator as required within twenty-one (21) days

after entry of the Final Approval Order and before any settlement checks are issued. Class

Members will have thirty (30) days to respond to a request to complete a W-9 form. If a Class

Member does not submit a W-9 form, the Class Member’s claim will be limited to $599.99.

Class Members may also chose to limit their payment to $599.99 if they do not wish to provide a

W-9 form. If W-9 forms need to be collected, certain dates set forth in Paragraphs 23 and 26 are

reset and calculated as follows:

                       i.      within thirty (30) days following the expiration of time for Class
                               Members to complete a W-9 form, the Administrator shall
                               distribute the Net Settlement Fund to the Class Members who have
                               submitted valid claims in accordance with paragraph 24;

                       ii.     settlement checks to Class Members will be void sixty (60) days
                               from date of issuance;

                       iii.    within thirty (30) days following the void date on the Class
                               Members’ checks following the initial distribution, if sufficient
                               funds remain in the Net Settlement Fund as set forth in Paragraph
                               22(d)(ii), the Administrator shall make a second distribution of
                               said funds to all Class Members who have cashed their initial
                               settlement checks; and

                       iv.     within thirty (30) days after the void date following the final
                               distribution of settlement checks, any uncashed checks or
                               unclaimed or undistributed funds, the disposition of which will be
                               determined by the Court, will be disbursed.

       36.     Right to Object. Any Class Member may object to this Agreement by mailing his,

her, or its objection to the Clerk of the Court and serving copies of the objection on the



                                                -13-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 15 of 34 PageID: 1399



Settlement Administrator within the time period set by the Court. All objections must be in

writing and personally signed by the Class Member and include:

               a.      the objector’s name, address, and telephone number;

               b.      a sentence stating that to the best of his/her/its knowledge he/she/it is a
                       member of the Settlement Class;

               c.      the name and number of the case: Medicine to Go Pharmacies, Inc. v.
                       Macoven Pharmaceuticals LLC, et al., Case No. 2:16-cv-07717-MF;

               d.      the factual basis and legal grounds for the objection to the Settlement;

               e.      the identity of any witnesses whom the objector may call to testify at the
                       Fairness Hearing; and

               f.      copies of any exhibits the objector may seek to offer into evidence at the
                       Fairness Hearing.

The written objection must indicate whether the Class Member and/or his/her/its lawyer(s) intend

to appear at the Fairness Hearing. Any lawyer who intends to appear at the Fairness Hearing also

must enter a written Notice of Appearance of Counsel with the Clerk of the Court no later than the

last day of the exclusion/objection deadline set by the Court and shall include the full caption and

case number of each previous class action case in which that lawyer(s) has represented an

objector.

       37.     Right of Exclusion. All Class Members who properly file a timely written

Request for Exclusion from the Settlement Class shall be excluded from the Settlement Class and

shall have no rights as Class Members pursuant to this Agreement. All Requests for Exclusion

must be in writing and personally signed by the Class Member and include:

               a.      the name, address, and facsimile number(s) of the person or entity seeking
                       exclusion; and

               b.      a signed statement providing that: “I/we hereby request that I/we be
                       excluded from the proposed Settlement Class in the Litigation.”




                                               -14-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 16 of 34 PageID: 1400



The request must be mailed to the Administrator at the address provided in the Notice and

postmarked or received by the Administrator no later than the last day of the exclusion/objection

deadline set by the Court. Class Members shall have at least sixty (60) days from the date Notice

is sent to opt out of the Settlement. Any Class Member who requests exclusion from the

Settlement shall not be bound by any prior court order or the terms of the Agreement.

       38.     Preliminary Approval. As soon as practicable after execution of this Agreement,

Class Counsel shall file a Motion for Preliminary Approval of this Agreement and shall present

such motion to the Court requesting the entry of a Preliminary Approval Order substantially in

the form of Exhibit 2 or in such other form which is mutually acceptable to the Parties.

       39.     Final Approval. Class Counsel shall file a memorandum in support of final

approval of the settlement, which shall include Class Counsel’s request for an award of

attorneys’ fees and costs, at least seven (7) days prior to the date the Court sets for the Final

Approval Hearing. The Parties shall request the Court to enter a Final Approval Order

substantially in the form of Exhibit 3, or in another form which is mutually acceptable to the

Parties. Pursuant to the Class Action Fairness Act, the Final Approval Order shall not be entered

until the expiration of at least ninety (90) days from the date the Preliminary Approval Order was

entered. Entry of a Final Approval Order substantially in the form of Exhibit 3 or in another form

which is mutually acceptable to the Parties is a condition precedent to this Agreement becoming

fully effective. In the event a Final Approval Order substantially in the form of Exhibit 3 or in

another form which is mutually acceptable to the Parties is not entered then this Agreement shall

be null and void and is rescinded and the Preliminary Approval Order and any other orders

entered by the Court in connection with the settlement of this Litigation shall be vacated and the

Parties shall be returned to the position they were in prior to the execution of this Agreement and

this Litigation shall proceed as though this Agreement was never executed.
                                                 -15-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 17 of 34 PageID: 1401



       40.     The fact that the Court may require non-material changes to documents attached

as Exhibits 1 through 3 does not invalidate this Agreement.

       41.     Release of Attorneys’ Lien. In consideration of this Agreement, Class Counsel

hereby waives, discharges, and releases the Released Pernix Parties and Released Odyssey

Parties of and from any and all claims for attorneys’ fees, by lien or otherwise, for legal services

rendered by Class Counsel in connection with this Litigation, other than the amount awarded by

the Court as specified above.

       42.     Delivery of Settlement Fund. Defendants or persons acting on their behalf shall,

no less than twenty-one (21) business days after the Court’s entry of a Preliminary Approval

Order, issue a check or wire in the amount of the Settlement Fund to the Qualified Settlement

Fund established and maintained by the Administrator on behalf of the Settlement Class. The

Administrator shall hold such funds in trust for the benefit of the Settlement Class and shall not

disburse any funds from the Settlement Fund prior to the Effective Date unless in accordance

with this Agreement or as ordered by the Court. Once payment is made in accordance with this

provision, Defendants and Third-Party Defendant shall have no further payment obligation under

this Agreement, and shall have no obligation or duty to monitor, supervise, or control

disbursements from the Settlement Fund.

       43.     Dismissal Order. The Final Approval Order shall provide that the Litigation

against Defendants and Third-Party Defendant is dismissed with prejudice and further order that

the Parties take the actions required to fulfill their obligations under the Agreement. If

Defendants and Third-Party Defendant fail or refuse to make the payment, they agree that, at the

option of Class Counsel, the Final Approval Order may be vacated pursuant to Fed. R. of Civ.

Procedure 60(b), this Agreement shall be rescinded, and the Litigation shall be reinstated as if

this Agreement never existed.
                                                -16-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 18 of 34 PageID: 1402



       44.     Applicable Law. This Agreement shall be governed by and interpreted in

accordance with the state law of the State of New Jersey without regard to its conflict of laws

provisions.

       45.     Miscellaneous Provisions. The Parties and their attorneys agree to cooperate fully

with one another in seeking final approval of this Agreement and to use their best efforts to

effect the consummation of this Agreement and the settlement provided for herein. Whether or

not this Agreement and the settlement contemplated hereunder are consummated, this Agreement

and the proceedings had in connection herewith shall in no event be construed as, or be deemed

to be, evidence of an admission or concession on the part of Defendants or Third-Party

Defendant of any liability or wrongdoing whatsoever.

       46.     Benefit of this Agreement. This Agreement shall be binding upon and inure to

the benefit of the Plaintiff, the Released Pernix Parties, the Released Odyssey Parties, and Class

Members, and each of his, her, its, or their respective successors and personal representatives,

predecessors, affiliates, heirs, executors and assigns. It is expressly understood by the Parties that

the individuals or entities of the Released Pernix Parties and Released Odyssey Parties that are

not signatories to this Agreement are intended third-party beneficiaries of this Agreement.

       47.     Authority. The Parties hereby represent to one another that they have full power

and authority to enter into this Agreement and carry out their obligations hereunder.

       48.     Entire Agreement. Any and all prior understandings and agreements between and

among the Parties with respect to the subject matter of this Agreement are merged into and with

this Agreement, which fully and completely expresses the entire agreement and understanding of

the Parties with respect to the subject matter hereof. This Agreement may be amended, modified,

or changed only by a written instrument or instruments executed by duly authorized officers or



                                                -17-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 19 of 34 PageID: 1403
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 20 of 34 PageID: 1404




                                                      10
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 21 of 34 PageID: 1405
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 22 of 34 PageID: 1406
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 23 of 34 PageID: 1407
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 24 of 34 PageID: 1408




              EXHIBIT “1”
             Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 25 of 34 PageID: 1409

                                   NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

                 If you received an Unsolicited Advertising Fax from Macoven Pharmaceuticals, LLC
                        and/or Pernix Holdings, Inc., you may receive money from a Settlement

             A FEDERAL COURT HAS AUTHORIZED THIS NOTICE. PLEASE READ THIS NOTICE CAREFULLY.

The lawsuit claims that Macoven Pharmaceuticals LLC                (1) Submit a Claim Form. You must complete and submit the
(“Macoven”)      and     Pernix   Holdings,    Inc. (“Pernix”)     attached Claim Form by ---------------------------, 2018 to receive a
(“Defendants”) sent unsolicited fax advertisements promoting       payment. The value of each individual settlement payment
Defendants’ pharmaceuticals without a proper opt-out notice,       cannot be determined until the Claims Deadline has passed and
which is a violation of the Telephone Consumer Protection Act      all claims have been verified. If you are not a corporation and
(“TCPA”).1 Defendants and Third-Party Defendant deny these         your payment exceeds $599.99 you may be sent and be
allegations, but have agreed to settle to avoid the expense,       required to complete and submit a W-9. If you would prefer not to
burden, and uncertainty of further litigation.                     submit a W-9, you can agree to limit your claim to $599.99. If you
                                                                   do not submit a W-9, your claim will automatically be limited to
WHO IS INCLUDED: Defendants’ records show that you were            $599.99.
sent one or more faxes on or about December 3, 2013
promoting their goods and may be included in the Settlement.       (2) Exclude Yourself. If you do not wish to participate in the
                                                                   Settlement you may exclude yourself from it by -----------------------
The Court certified a “Settlement Class” of: all persons who,      ----, 2018 by sending a letter (via U.S. Mail) to the Settlement
between October 23, 2012 and October 23, 2016, were sent           Administrator, Medicine to Go Pharmacies, Inc. v. Macoven
faxes from Macoven or Pernix promoting goods or services           Pharmaceuticals, LLC, et. al. [INSERT NAME AND ADDRESS
for sale, which did not contain an opt-out notice.                 OF CLAIMS ADMINISTRATOR]. Your Notice of Exclusion must
                                                                   state your name or your company’s name, address, the fax
The Court has appointed Daniel A. Edelman and Dulijaza             number to which you were sent the fax, the case name and
(Julie) Clark of Edelman, Combs, Latturner, & Goodwin, LLC         number, and a signed statement providing that: “I/we hereby
as well as Andrew Thomasson and Philip D. Stern of                 request that I/we be excluded from the proposed Settlement
Stern•Thomasson, LLP to represent the Settlement Class as          Class in the Litigation.” If you exclude yourself from the
Class Counsel.                                                     Settlement you will not receive a payment but you retain your
                                                                   right to sue regarding these claims.
THE PROPOSED SETTLEMENT: Defendants and Third-
Party Defendant have agreed to create a $1,200,000.00              (3) Object. If you do not exclude yourself, you can file an
Settlement Fund which will be used to pay notice and               objection, either on your own or through an attorney, explaining
administrative expenses (in an amount not to exceed                why you think the Court should not approve the settlement. The
$75,000.00), an incentive award to Medicine to Go                  objection must be mailed by ---------------------------, 2018. Full
Pharmacies, Inc. (in an amount not to exceed $25,000.00), and      details on how to object can be found in the detailed notice
attorneys’ fees (in an amount not to exceed 1/3 of the             available at [INSERT WEBSITE].
Settlement Fund).
                                                                   (4) Do Nothing. If you do nothing you will not receive a
Following those deductions, each Class Member who submits          monetary recovery, but you will be bound by the Settlement
a valid claim will receive an equal pro rata share of the Net      Agreement.
Settlement Fund, up to the amount of $1,500 per Class
Member. Your share of the Net Settlement Fund depends on           WHAT AM I GIVING UP UNDER THE SETTLEMENT? If the
how many Settlement Class members submit Claim Forms.              settlement becomes final, you will release the Defendants and
This notice is being sent to approximately 18,852 Settlement       Third-Party Defendant and their agents from any claims you
Class members who were sent one fax. If funds remain in the        may have relating in any way to any unsolicited advertising
Settlement Fund following that first distribution, a second        faxes Defendants sent to you during the class period which
distribution will be made to all Settlement Class members who      relate to Defendants’ goods and services on or about
cashed the payment check, provided that pro rata distribution      December 3, 2013. The Released Claims are fully explained
exceeds $10.00 per Settlement Class member.                        in the Settlement Agreement, available at [INSERT WEBSITE
                                                                   OF CLAIMS ADMINISTRATOR].
YOUR LEGAL RIGHTS AND OPTIONS:
                                                                   FINAL APPROVAL HEARING: The Court has scheduled a
                                                                   Final Approval Hearing before Magistrate Judge Mark Falk on
                                                                   ---------------------------, 2018 at  a.m. in Courtroom XXX
                                                                   of the U.S. District Courthouse for the District of NJ at the
1
   Defendants filed a Third-Party Complaint against Odyssey        Martin Luther King Building & Courthouse, 50 Walnut St.,
Services, Inc. (“Odyssey” or “Third-Party Defendant”) seeking      Newark, NJ, 07101. You or your attorney may attend this
indemnification from Odyssey relating to a facsimile advertising   hearing at your own expense, but you don’t have to. The
campaign conducted on December 3, 2013 which was the subject
of the Litigation.
            Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 26 of 34 PageID: 1410

motion for attorneys’ fees and costs will be posted on the        THE COURT AND THE DEFENDANTS CANNOT PROVIDE
website after they are filed.                                     INFORMATION.

MORE INFORMATION: This is just a summary; more
information is available at [INSERT WEBSITE]. If you have
questions about this notice or the proposed settlement, you may
contact Class Counsel.
        Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 27 of 34 PageID: 1411


                                                       CLAIM FORM

            MEDICINE TO GO PHARMACIES INC. v. MACOVEN LLC, et. al.,No. 2:16-cv-07717-MF

   TO RECEIVE A PAYMENT UNDER THIS SETTLEMENT AGREEMENT, THIS CLAIM FORM MUST BE
   SUBMITTED ONLINE POSTMARKED ON OR BEFORE               , 2018 TO THE FOLLOWING:
    Mail to:                                      Fax to:             Go to:
                                                                      [INSERT WEBSITE OF CLAIMS
                                                  (888)               ADMINISTRATOR]
                                                                      USER NAME: 12345678
                                                                      PASSWORD: hhhhhhh
IF YOU DO NOT SUBMIT A COMPLETED CLAIM FORM BY THE DATE INDICATED YOU WILL NOT RECEIVE A
PAYMENT UNDER THIS SETTLEMENT. THE VALUE OF EACH INDIVIDUAL SETTLEMENT PAYMENT CANNOT BE
DETERMINED UNTIL THE CLAIMS DEADLINE HAS PASSED AND WILL BE BASED ON THE TOTAL NUMBER OF
CLAIMS RECEIVED.
INSTRUCTIONS: You must provide all required information below and sign the claim form and submit online, by fax, or
by mail. You may be required to submit a W-9 form if the value of your claim exceeds $599.99. If you are required to
submit a W-9 form and do not do so, your recovery will be limited to $599.99. If you would prefer not to provide a W-9
form, you may limit your claim to $599.99 by checking this box: [ ]
Please print or type the following information:
NAME OF PERSON OR ENTITY THAT SUBSCRIBED TO THE FAX LINE (a subscriber is the person or entity that
maintained the account with the telecommunications company):
Company Name

Contact Name
 Last
 Name
 First
 Name
Address:
 Line 1:
 Line 2:
 City/St/Zip
Day Time Phone (area code-number):
 Telephone                   -             -
Fax Number (area code-number):
 Fax               -      -
Verification:
I submit that the foregoing information is true and correct to the best of my knowledge, information, and belief.

X_________________________________________                      Date: _____________________________
     Signature                                                                                           12345678

__________________________________________
Print name and title
                        IT IS YOUR RESPONSIBILITY TO KEEP A CURRENT ADDRESS
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 28 of 34 PageID: 1412

                  ON FILE WITH THE CLASS ADMINISTRATOR.
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 29 of 34 PageID: 1413




              EXHIBIT “2”
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 30 of 34 PageID: 1414



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 MEDICINE TO GO PHARMACIES, INC.,
 on behalf of plaintiff and the class members
 defined herein,
                                   Plaintiff,

                      vs.
                                                        Case No.: 2:16-cv-07717-MF
 MACOVEN PHARMACEUTICALS, LLC,
 PERNIX THERAPEUTICS HOLDINGS,
                                                ORDER PRELIMINARILY APPROVING
 INC. and JOHN DOES 1-10,
                                                   CLASS ACTION SETTLEMENT
           Defendants/Third-Party Plaintiffs,

                      vs.

 ODYSSEY SERVICES, INC.,
                      Third-Party Defendant.


       The Court, having considered Plaintiff’s motion for preliminary approval, hereby grants

preliminary approval to the Class Settlement Agreement (the “Agreement”) between Plaintiff,

Medicine To Go Pharmacies, Inc., individually, and as representative of the class of persons

defined below (the “Settlement Class”), Defendants, Macoven Pharmaceuticals LLC

(“Macoven”) and Pernix Holdings, Inc. (“Pernix”) ( “Defendants”), and Third-Party Defendant

Odyssey Services, Inc. (“Odyssey”).

       WHEREFORE, with respect to certifying this action as a class action for settlement

purposes, the Court finds:

           A.     The Settlement Class is so numerous that joinder of all members is

                  impracticable;

           B.     There are questions of law and fact common to the proposed Settlement Class;

           C.     The individual claims of Plaintiff are typical of the claims of the Settlement
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 31 of 34 PageID: 1415



                     Class;

             D.      Plaintiff is an appropriate and adequate representative for the Settlement

                     Class;

             E.      The questions of law and fact common to the Settlement Class predominate

                     over any questions affecting only individual members;

             F.      A class action is superior to other methods for fairly and efficiently settling

                     this controversy;

             G.      With respect to the appointment of Class Counsel under Fed. R. Civ. P. 23(g),

                     the Court finds, after consideration of the factors described in Fed. R. Civ. P.

                     23(g)(1)(A), Plaintiff’s counsel, Stern•Thomasson LLP, and Edelman, Combs,

                     Latturner & Goodwin LLC have, and will continue to, fairly and adequately

                     represent the interests of the Settlement Class;

             H.      With respect to the proposed Agreement, after consideration of the Agreement

                     attached as Exhibit A to the Motion, the Court makes the preliminary finding,

                     subject to a final hearing, that the proposed settlement is fair, reasonable, and

                     adequate;

             I.      and the Court being duly advised in the premises,

IT IS HEREBY ORDERED:

       1.         Pursuant to Fed. R. Civ. P. 23(c)(1), the Court certifies this action as a class action

pursuant to Fed. R. Civ. P. 23(b)(3) and, in accordance with Fed. R. Civ. P. 23(c)(1)(B):

       (a)        defines the “Settlement Class” as:

                       All persons to whom Macoven Pharmaceuticals, LLC or
                       Pernix Therapeutics Holdings, Inc. sent a facsimile promoting
                       their goods or services for sale, between October 23, 2012 and
                       October 23, 2016, without the recipient’s consent or which did
                       not contain an opt-out notice as described in 47 U.S.C. §227.


                                                    -2-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 32 of 34 PageID: 1416




       (b)     defines the “Class Claims” as those claims arising from Defendants’ facsimiles, in

               the form of Exhibit A to Plaintiff’s Complaint [Doc. 1], promoting their goods or

               services for sale which were sent without the receiving party’s consent or did not

               contain an opt-out notice as described in 47 U.S.C. § 227;

       (c)     appoints Plaintiff as the Class Representative;

       (d)     appoints Plaintiff’s counsel, Stern•Thomasson LLP, and Edelman, Combs,

               Latturner & Goodwin LLC as Class Counsel; and

       (e)     appoints Heffler Claims Group LLC as the Settlement Administrator to administer

               notice to Class Members and the administer the Settlement.

       2.      The Court approves the Parties’ proposed Class Notice and Claim Form

(“Notice”) and directs that it be sent via fax to the last known facsimile number of each Class

Member as shown in Defendants’ business records. The Administrator will cause the Notice to

be faxed to Class Members on or before _____________, 2018 (28 days from the date of this

Order) which shall include a website and toll-free IVR telephone number for Class Member

inquiries and submission of claims. The Administrator shall make at least two attempts to

transmit the Notice by fax to those numbers where the initial transmission failed. After a total of

three unsuccessful attempts to transmit the notice to a Class Member, the Administrator shall

mail the Notice to the Class Member via first class mail to an address it is able to ascertain based

on information contained on the Fax List. The Administrator shall take reasonable steps to

attempt to forward any Notices it mails to Class Members which are returned with a forwarding

address.

       3.      The Court finds that faxing of the Notice, and the Parties’ Notice plan, is the only

notice required and such notice satisfies the requirements of due process pursuant to the Federal



                                                -3-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 33 of 34 PageID: 1417



Rules of Civil Procedure, including Rule 23, the United States Constitution, and any other

applicable law. The Court additionally finds that transmittal of the Notice by facsimile is the

best notice practicable under the circumstances and that such facsimile transmission does not and

will not constitute a violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”).

       4.      Class Members shall have until ______________, 2018 (88 days from the date of

this Order), to return a Claim Form, seek exclusion from, or object to, the proposed Settlement.

Any Class Members desiring to exclude themselves from the action must serve copies of the

request on the Administrator by that date.

       5.      Any Class Members who wish to object to the settlement must submit an

objection in writing to the Clerk of the United States District Court for the District of New

Jersey, and serve copies of the objection on the Settlement Administrator. All objections must be

in writing and personally signed by the Class Member and include: (1) the objector’s name,

address, and telephone number; (2) a sentence stating that to the best of his/her/its knowledge

he/she/it is a member of the Settlement Class; (3) the name and number of the case: Medicine to

Go Pharmacies, Inc. v. Macoven Pharmaceuticals LLC, et al., Case No. 2:16-cv-07717-MF; (4)

the factual basis and legal grounds for the objection to the Settlement; (5) the identity of any

witnesses whom the objector may call to testify at the Fairness Hearing; and (6) copies of any

exhibits the objector may seek to offer into evidence at the Fairness Hearing. The objection must

indicate whether the Class Member and/or his, her, or its lawyer(s) intend to appear at the Final

Fairness Hearing. Any lawyer who intends to appear at the Final Fairness Hearing also must

enter a written Notice of Appearance of Counsel with the Clerk of the Court no later than

_______________, 2018 (88 days from the date of this Order), and shall include the full caption




                                                 -4-
Case 2:16-cv-07717-MF Document 79-2 Filed 10/12/18 Page 34 of 34 PageID: 1418



and case number of each previous class action case in which that lawyer(s) has represented an

objector.

       6.      To be effective, any request for exclusion or objection must be postmarked by

_______________, 2018 (88 days from the date of this Order).

       7.      If not already provided, Defendants shall provide the Court with proof of

compliance with the notice requirements of the Class Action Fairness Act of 2005, 28 U.S.C.

§1715(b) within 7 days of this Order.

       8.      Not less than ten (10) days prior to the Final Approval Hearing, the

Administrator will provide to the Parties a declaration attesting that Notice was disseminated in a

manner consistent with the terms of this Agreement, or those otherwise required by the Court,

which will be filed with the Court.

       9.      A final hearing on the fairness, reasonableness, and adequacy of the Agreement

and whether final approval shall be given to it and the requests for fees and expenses by Class

Counsel will be held on _______________, 2018, at ____________ __.m. (at least 105 days

from the date of this Order).

                                                      IT IS SO ORDERED:




                                                      HON. MARK FALK
                                                      United States Magistrate Judge for the District
                                                      of New Jersey

                                                      Dated:




                                                -5-
